DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-9,13,14,17, 23, 25, 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price (US. Pub. NO. 2008/0262376 Al) in view of Blomqvist (US. Pub. No. 2010/0280394 A1) and Durand et al. (US. Pub. No. 2006/0209929 A1; hereinafter “Durand”).

Regarding claim 1, Price teaches a system for communication of information (see Price, fig. 1) comprising
a medical implant (see Price, fig. 2, 2), and 
an external communication unit arranged outside the patient's body (see Price, fig. 2, 1), 
the information being communicated between the medical implant and the external communication unit (see Price, fig. 2, 3),
wherein the external communication unit has a part adapted to be in contact with or be placed in a close vicinity of the patient's body when in use (see Price, fig. 2,1),
the medical implant is connected to or comprises an internal communication unit (see Price, fig. 5, 13,14,15), and
the external communication unit and the internal communication unit communicate with each other using electrical signals being established using capacitive coupling, said electrical signals being transmitted between the external communication unit and the internal communication unit using part of the patient's body as an electric signal line (see Price, fig. 2, 3),
wherein the internal communication unit comprises a communication transceiver comprising a part of a capacitive energy storage, and wherein the communicating of information using the capacitive coupling includes that an electrical current is injected into or is drawn from the capacitive energy storage (see Price, 6, 43, 44, 45, para. [0077-78]),
wherein the external commutation unit, comprises a communication transceiver comprising a part of a capacitive energy storage, and wherein the communicating of information using the capacitive 
wherein each of the external communication unit and the internal communication unit transfers Information to the other, said transferred information is digitally represented (see Price, communication of digital values; communication reads on “transfer information”, digital data reads on “digitally represented”; para.  [0107]). 
Price is silent to teaching that 
a medical implant for implantation in a patient's body, and the information being communicated between the medical implant, when implanted in the patient's body, and the external communication unit,
wherein each of the external communication unit and the internal communication unit transfers Information to the other by measuring variations of a derivative of the voltage over the capacitive energy storage and where the derivative is taken in regard of time or frequency, and 
wherein each of the symbols or bits of the transferred information is represented by a variation of said variations.. 
In the same field of endeavor, Blomqvist teaches a system comprising 
a medical implant for implantation in a patient's body, and the information being communicated between the medical implant, when implanted in the patient's body, and the external communication unit (see Blomqvist, fig. 4, implant device 60; internal communication 57; extra. Com. Unit 73),
a medical implant for implantation in a patient's body (see Blomqvist, fig. 1, device 10), wherein each of the external communication unit and the internal communication unit transfers Information to the other (see Blomqvist, fig. 4, 57,73) by measuring variations of a derivative of the voltage over the capacitive energy storage and where the derivative is taken in regard of time or frequency (see Blomqvist, para. {0052], time derivative, para. [0088-89], impedance processing).

The combination of Price and Blomqvist is silent to teaching that wherein each of the symbols or bits of the transferred information is represented by a variation of said variations.
In the same field of endeavor, Durand teaches a system wherein each of the symbols or bits of the transferred information is represented by a variation of said variations (see Durand, fig. 1, para. [0002-11,58], 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Price and Blomqvist with the teaching of Durand in order to improve information communication accuracy. 

Regarding claim 3, the combination of Price, Blomqvist and Durand teaches the system according to claim 1, wherein, in representing the communicated information, the states of a signal include different frequencies of a signal (see Price, para. [0107]).

Regarding claim 5, the combination of Price, Blomqvist and Durand teaches the system according to claim 1,
wherein each of the external communication unit and the internal communication unit include a capacitor plate that is electrically connected to driver circuits (see Price, fig. 6, 41, 44, 45), the driver circuits of the external communication unit and the driver circuits of the internal communication unit having a common electrical ground potential (see Price, para. [0086]).

claim 6, the combination of Price, Blomqvist and Durand teaches the system according to claim 5, wherein the driver circuits of the internal communication unit include or are connected to an electrically conducting portion, such as a plate or electrode, to be in electrical contact and connection with internal body tissues when implanted and the driver circuits of the external communication unit include or are connected to an electrically conducting portion, such as a plate or electrode, arranged to be electrically attached and connected to the skin of the person's body (see Price, fig. 6, 44, 45).

Regarding claim 7, the combination of Price, Blomqvist and Durand teaches the system according to claim 6, wherein the electrically conducting portion of the driver circuits of the internal communication unit is or is part of a housing for these driver circuits (see Price, fig. 4, para. [0066-68]).

Regarding claim 8, the combination of Price, Blomqvist and Durand teaches the system according to claim 1, wherein the communicating of information between the internal communication unit and the external communication unit comprises communicating using electrical signals and the communication path between the internal communication unit and the external communication unit via part of the patient's body has a relatively high electrical resistance to reduce the electrical current flowing in the patient's body (see Price, fig. 2, 3).

Regarding claim 9, the combination of Price, Blomqvist and Durand teaches the system according to claim 8, wherein the electrical resistance is at least 1 MQ (see Price, fig. 1).

Regarding claim 13, the combination of Price, Blomqvist and Durand teaches the system according to claim 1, wherein the internal communication unit comprises a communication transceiver 

Regarding claim 14, the combination of Price, Blomqvist and Durand teaches the system according to claim 13, wherein each of the first and second parts of the capacitive energy storage is divided into two separate portions, arranged so that when an electrical current is injected into or is drawn from the one of the two separate portions, an electrical current is simultaneously drawn from or injected into, respectively, the other of the two separate portions (see Price, fig. 6, 44, 45).

Regarding claim 17, the combination of Price, Blomqvist and Durand teaches the system according to claim 1, wherein the external communication unit comprises a wristwatch or is included in a wristwatch (see Price, fig. 2, 1).

Regarding claim 23, the combination of Price, Blomqvist and Durand teaches the system according claim 1, wherein the communicated information is adapted to be generally represented as variations of the derivative of a signal, the derivative taken in regard to time, the system further comprising a clock signal required for receiving and decoding the signal, and being available for times when the transitions occur, such as for the start time of the transitions, whereby a binary signal that is a zero value is represented by a transition of a first kind and a binary signal that is a one value is represented by a transition of a second, different kind (see Baumgartner, para. [006,9,24-27]).

claim 29, the combination of Price, Blomqvist and Durand teaches the system according to claim 1, wherein the information being communicated, between the medical implant and the external communication unit comprises instructions to the medical implant and/or feedback from the medical implant (see Price, para. [0099-100], fig. 11, 39, 34).

Regarding claim 25, Price teaches a system for communication of information between a medical implant and an external communication unit arranged outside the patient's body using capacitive signal transmission, wherein
the external communication unit has a part adapted to be in contact with or be placed in a dose vicinity of the patient's body when in use (see Price, fig. 2, 1),
the medical implant is connected to or comprises an internal communication unit (see Price, fig. 2, 2), and
the external communication unit and the internal communication unit communicate with each other using electrical signals being established using capacitive coupling, said electrical signals being transmitted between the external communication unit and the internal, communication unit using part of the patient's body as an electrical signal line (see Price, fig. 2, 3);
wherein each of the external communication unit and the internal communication unit transfers Information to the other, said transferred information is digitally represented (see Price, communication of digital values; communication reads on “transfer information”, digital data reads on “digitally represented”; para.  [0107]). 
Price is silent to teaching that 
a medical implant for implantation in a patient's body, and the information being communicated between the medical implant, when implanted in the patient's body, and the external communication unit,

In the same field of endeavor, Blomqvist teaches a system comprising 
a medical implant for implantation in a patient's body, and the information being communicated between the medical implant, when implanted in the patient's body, and the external communication unit (see Blomqvist, fig. 4, implant device 60; internal communication 57; extra. Com. Unit 73),
a medical implant for implantation in a patient's body (see Blomqvist, fig. 1, device 10), wherein each of the external communication unit and the internal communication unit transfers Information to the other (see Blomqvist, fig. 4, 57,73) by measuring variations of a derivative of the voltage over the capacitive energy storage and where the derivative is taken in regard of time or frequency (see Blomqvist, para. {0052], time derivative, para. [0088-89], impedance processing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Price with the teaching of Blomqvist in order to improve medical implant devices and provide useful measures (see Blomqvist, para. [0010-11]). 
The combination of Price and Blomqvist is silent to teaching that wherein each of the symbols or bits of the transferred information is represented by a variation of said variations.
In the same field of endeavor, Durand teaches a system wherein each of the symbols or bits of the transferred information is represented by a variation of said variations (see Durand, fig. 1, para. [0002-11,58], 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Price and Blomqvist with the teaching of Durand in order to improve information communication accuracy. 

Regarding claim 27, the dependent claim is interpreted and rejected for the same reasons as set forth in claim 5.

Claims 16 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price, Blomqvist and Durand as applied to claim 1 above, and further in view of Parramon et al. (US. 8,081,925 B2; hereinafter "Parramon").

Regarding claim 16, the combination of Price, Blomqvist and Durand teaches the system according to claim 1.
The combination of Price, Blomqvist and Durand is silent to teaching that wherein each of the external communication unit and the internal communication unit comprises a comparator for comparing at least two different received frequencies, the external communication unit or the internal communication unit sends out at least two different frequencies, and a communication path is established in digital form between the external communication unit and the internal communication unit using the different frequencies and said comparator placed at the other end of the communication path.
In the same field of endeavor, Parramon teaches a system wherein each of the external communication unit and the internal communication unit comprises a comparator for comparing at least two different received frequencies, the external communication unit or the internal communication unit sends out at least two different frequencies, and a communication path is established in digital form between the external communication unit and the internal communication unit using the different frequencies and said comparator placed at the other end of the communication path (see Parramon, fig. 4, fO, fl, col. 2, lines 29-49).


Regarding claim 24, the combination of Price, Blomqvist and Durand teaches the system according to claim 1.
The combination of Price, Blomqvist and Durand is silent to teaching that wherein the communicated information is adapted to be represented by the states of a signal, including different frequencies of the signal, the derivate then taken of the frequency with regard of time, whereby dual frequency communication can be used.
In the same field of endeavor, Parramon teaches a system wherein the communicated information is adapted to be represented by the states of a signal, including different frequencies of the signal, the derivate then taken of the frequency with regard of time, whereby dual frequency communication can be used (see Parramon, fig. 4, fO, fl, col. 2, lines 29-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Price, Blomqvist and Durand with the teaching of Parramon in order to provide an improved transceiver that can transmit a higher field with a low drive signal (see Parramon, col. 6, lines 31-36).

Claim 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price, Blomqvist and Durand as applied to claim 1 above, and further in view of Zdeblick et al. (US. Pub. No. 2008/0306359 Al; hereinafter "Zdeblick").

claim 28, the combination of Price, Blomqvist and Durand teaches the system according to claim 1.
The combination of Price, Blomqvist and Durand is silent to teaching that wherein each of the external communication unit and the internal communication unit include a capacitor plate that is divided into two separate portions, wherein the two separate portions of the internal communication unit are provided with signals that are inverse to each other, wherein the two separate portions of the external communication unit are provided with signals that are inverse to each other.
In the same field of endeavor, Zdeblick teaches a system wherein each of the external communication unit and the internal communication unit include a capacitor plate that is divided into two separate portions (see Zdeblick, fig. 10,1002,1004, metal 1, metal 2, para. [0118-120]), wherein the two separate portions of the internal communication unit are provided with signals that are inverse to each other, wherein the two separate portions of the external communication unit are provided with signals that are inverse to each other (see Zdeblick, para. [0096], fig. 6, 608,602).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Price, Blomqvist and Durand with the teaching of Zdeblick in order to improve implanted communications and communication quality (see Zdeblick, para. [0008-9]).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price, Blomqvist and Durand as applied to claim 25 above, and further in view of Pollabauer (US. Pub. No. 2009/0309699 Al).

Regarding claim 26, the combination of Price, Blomqvist and Durand teaches the system according to claim 25.

In the same field of endeavor, Pollabauer teaches a system wherein each of the external communication unit and the internal communication unit include a capacitor plate that is divided into two separate portions, wherein the two separate portions having circular symmetry such as having an outer circular shape or having the shape of circular rings, the two separate portions being concentric with each other (see Pollabauer, fig. 4, 6, para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Price, Blomqvist and Durand with the teaching of Pollabauer in order to communication quality in a body network (see Pollabauer, para. [0004]).

Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price, Blomqvist and Durand as applied to claim 25 above, and further in view of Van Schuylenbergh.

Regarding claim 4, the combination of Price, Blomqvist and Durand teaches the system according to claim 1.
The combination of Price, Blomqvist and Durand is silent to teaching that wherein each of the external communication unit and the internal communication unit include a capacitor plate that is divided into two separate portions, the two separate portions having circular symmetry such as having an outer circular shape or having the shape of circular rings, the two separate portions being concentric with each other.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Price, Blomqvist and Durand with the teaching of Van Schuylenbergh in order to provide an improved implanted hearing aid with an improved configuration and performance (see Van Schuylenbergh, para. [0010]).

Response to Arguments
Applicant's arguments filed 6/30/2020 have been fully considered but they are not persuasive.
A. medical implants. 
The United State Food & Drug Administration (U.S. FDA) gives the following definite for medical implants: Medical implants are devices or tissues that are placed inside or on the surface of the body. See https://www.fda.gov/medical-devices/products-and-medical-procedures/implants-and-prosthetics.
Devices placed on the surface of the body are medical implants. 
Thus, Price’s device reads on a medical implant.
In addition, Blomqvist teaches a medical implant for implantation in a patient's body (see Blomqvist, fig. 1, device 10). 

B. communication using patient’s body as signal line. 

 
C. combination of Price and Blomqvist
In response to applicant's argument that Blomqvist is not related to a specific teaching of Price, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Here, the examiner submits both Blomqvist and Price are related to medical device and communications. Communication is the transferring of information (for example signal, data). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Price with the teaching of Blomqvist in order to improve medical implant devices and provide useful measures (see Blomqvist, para. [0010-11]). 

D. claimed “derivative” and Durand
The applicant argues that Durand does not use the word “derivative”.
Here, the examiner submits that the term derivative is a thing that is derived from something. Here, a derivative of the voltage is interpreted by the examiner as “something that is derived the voltage”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/              Primary Examiner, Art Unit 2648